 In the Matter of HONOLULU RAPID TRANSIT COMPANY, LIMITED,EMPLOYERandTRANSIT WORKERS UNION (IND.), PETITIONERCase No. O-R 20.. Decided October 1, 1946Mr. Thomas M. Waddoups,of Honolulu, T. H., for the Employer.Mr. Arthur A. Rutledge,of Honolulu T. H., for the Petitioner.Mr. 0. A. Rowan,of Honolulu, T. H., for the Amalgamated.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in-this case was held at Honolulu,Territory of Hawaii, on August 27, 1946, before Howard Myers, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing, theAmalgamated moved to dismiss the petition on the gounds that thePetitioner was not a bona fide labor organization and that no questionconcerning the representation of the employees herein involved hadarisen.For reasons stated in Sections II and III, below, the motionto dismiss the petition is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is a public utility corporation existing under thelaws of the Territory of Hawaii. Its principal office and place ofbusiness is located at Honolulu, Territory of Hawaii. It is engagedin masstransportation by means of trolley and motor busses within thecity of Honolulu. It operates under the supervision of the PublicUtilities Commission of the Territory of Hawaii. It owns and oper-ates shops and car houses, stations and substations, and miscellaneousbuildings and structures.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N. L.R. B., No. 21.172 HONOLULURAPIDTRANSIT COMPANY,LIMITED173II.THE ORGANIZATIONS INVOLVEDThe Amalgamated seeks to dismiss the petition on the ground thatthe Petitioner is not a bona fide labor organization.The testimonyreveals that, while the Petitioner does not as yet have a constitutionor bylaws, it does have officers 1 and was organized for the purposeof bargaining collectively with the Employer with regardto wages,hours, and working conditions. In view of all of the facts, we findthat the Petitioner is a labor organization claiming to representemployees of the Employer.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local 1173, herein referred to as theAmalgamated, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On or about February 15, 1938, the Amalgamated and the Employerentered into. a collective bargaining agreement which provided,interalia,that it should continue in force and effect until June 30, 1946, andfrom year to year thereafter, "provided that either party desiring tochange the terms . . . of this Agreement shall, not later thansixty (60) days prior to June 30th of any year (beginning with theyear 1946) give written notice to the other party hereto of said party'sdesire to secure such change...."Beginning in May 1946, and continuing through June 1946, theEmployer and the Amalgamated engaged in bargaining negotiationslooking toward a change in their existing contractual relations.Thesenegotiations broke down in July 1946, due to confusion as to the con-stituency of the Amalgamated's official bargaining committee.ThePetitioner filed its petition herein on July 22, 1946.The Amalgamated contends that the contract is a bar to a presentrepresentation proceeding and that the petition should therefore bedismissed.We find no merit in this contention.Where, as here,the Employer and the contracting union voluntarily enter into nego-tiations for modification of- a contract subsequent to its automatic' It appears that the president and secretary of the Petitioner also claim to be,respec-tively, the president and secretary of the Amalgamated.Moreover, the Petitioner was repre-sented at the hearing by an individual who is secretary-treasurer of the General Teamsters,Chauffeurs,Warehousemen and Helpers,Local 996,and executive secretary of the Hotel,Restaurant Employees and Bartenders Union, Local 5, both of which are affiliated with theAmalgamated's parent union,the American Federation of LaborThese facts, however,do not, in themselves,detract from the bona fide nature of the Petitioner as a labororganization. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenewal date, the Board has held that the parties thereby evince anintent to terminate such contract as of its termination date, thus ren-dering the renewal clause inoperative 2 Inasmuch as the contract wasnot automatically renewed, we find that it is no bar to a current deter-mination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Petitioner seeks a unit composed of all of the operating andmaintenance employees of the Employer, except the manager, theassistantmanager, superintendents or department heads and theirassistants, inspectors, school loaders and dispatchers, secretaries, stat-isticians,working foremen, and employees of the personnel depart-ment.The Employer and the Amalgamated agree that such a unitwould he appropriate. In addition, the Petitioner would set up aseparate unit composed of the office clerical employees. The Companyis agreeable to such a unit, and the Amalgamated, while maintainingthat these employees should be excluded from the unit of operatingand maintenance employees, takes no position with respect to theirinclusion in a separate unit, apparently evincing no interest in theseemployees.3In accordance with the agreement of the parties, we find that alloperating and maintenance employees of the Employer, but excludinginspectors, school loaders and dispatchers, statisticians, office clericalemployees, employees of the personnel department, the manager,assistantmanager, superintendents or department heads and theirassistants, working foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.We further find that all office clerical employees of the Employer,but excluding employees of the personnel department, confidential em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect, changes in the statusof employees, or effectively recommend such action, constitute a sepa-rate unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.0'Matter of Atlas Felt Products Company,68 N. L. R B. 18Office clerical employees were not covered by the contract between the Amalgamatedand theEmployer. HONOLULURAPIDTRANSIT COMPANY,LIMITEDDIRECTION OF ELECTIONS175As part of the investigation to ascertain representatives for thepurpose of collective bargaining with Honolulu Rapid Transit Com-pany, Limited, Honolulu, Territory of Hawaii, elections by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-third Region,acting in this matter as agent for the National Labor Relations Boara,and subject to Sections 203.55 and 203.56,of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in thebargaining units found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation, or temporarilylaid off, and including employees in the armed forces- of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections, todetermine, within the operating and niainteiance unit, whether theydesire tobe represented by Transit Workers Union (Ind.), or byAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local 1173 (AFL), for the purposes ofcollective bargaining, or by neither; and within the office clericalunit, whether or not they desire to be represented by Transit WorkersUnion (Ind.), for the purposes of collective bargaining.717734-47-vol 71-13